Exhibit 10.6

 

 



Trade Finance 008

 

Contract No.: [YZFJKYH2013068]

 

 

Dated [                              ]

 

 

between

 

 

GLOBAL TECHNOLOGY INC.

 

 

and

 

 

CHINA CONSTRUCTION BANK NINGBOYINZHOU SUB-BRANCH

 

 

 

____________________________________________________________________

 

Trust Receipt Loan Contract

____________________________________________________________________

 

 

 

 

 

 

 

 

 

 

 



 

 

 

This Trust Receipt Loan Contract (the “Contract”) is entered into on [See
Schedule A] by and between:

 

(i)GLOBAL TECHNOLOGY INC.,, located at NO. 88, QIUSHI RD, WANGCHUN INDUSTRIAL
PART, NINGBO, CHINA, P.C.315176 with CHIH-HSIANG LIN as its legal representative
(or principal officer) and its fax number being 88133820 and its telephone
number being 88133818 (“Party A”); and

 

(ii)CHINA CONSTRUCTION BANK NINGBOYINZHOU SUB-BRANCH, located at TAIKANG MIDDLE
RD S.COMMERCIAL AREA 2ND FL,GUOHUA INTL BLDG NO.500, 315100 with WANGHONGWEI as
its principal officer and its fax number being 87370029 and its telephone number
being 87374267as lender (“Party B”).

Whereas

 

The documents (goods) under the letter of credit/imports on cash on delivery
(T/T)/inward collection will arrive (have arrived), Party A applies to Party B
for trust receipt loan and Party B approves the application. The parties enter
into this Contract through discussion for mutual observance.

 

1.Trust Receipt Facilities

 

1.1The trust receipt loan referred to herein means a short term financing
extended by Party B to Party A upon the application of Party A for outward
payment on the due date of the letter of credit/imports on cash on delivery
(T/T)/inward collection.

 

Information of the letter of credit:

Letter of credit No.: ___________

Currency and amount (in words): _____________

Currency and amount (in words) of invoice/draft: ____________

 

Information of the inward collection:

Inward Collection No.: _________________________

Currency and amount (in words) of invoice/draft: ____________

 

Information of imports on cash on delivery

No. of import contract: ________________________

Currency and amount (in words) of invoice/draft:
                                                                                

Invoice No.:
                                                                                                                                                 

 

1.2Amount of the trust receipt loan (currency, in words): [See Schedule A]    
 1.3Term of the trust receipt loan: days, from [See Schedule A] to [See Schedule
A].

 



2

 

 

2.Interest rate, accrual and settlement of interest

 

2.1The interest rate hereunder shall be annual rate, being (1) below:

 

(1)The interest rate hereunder shall be fixed, i.e. [See Schedule A], which
shall remain unchanged during the term of the loan;

 

(2)The interest rate hereunder shall be floating, i.e. _____--month LIBOR+ a
spread of _______BPs_, which shall be adjusted once every ____ month(s).

 

LIBOR means the interbank offered rate of the foregoing term and currency
published by British Bankers’ Association (BBA) as provided by financial
telecommunication terminals such as Reuters at 11:00am (London time) 2 banking
days prior to the date of the loan drawdown or the date of interest rate
adjustment.

 

(3)The interest rate hereunder shall be floating, i.e. _____--month HIBOR+ a
spread of _______BPs_, which shall be adjusted once every ____ month(s).

 

HIBOR means the interbank offered rate of the foregoing term and currency
published by Hong Kong Association of Banks (HKAB) as provided by financial
telecommunication terminals such as Reuters at 11:30 am (Hong Kong time) 2
banking days prior to the date of the loan drawdown or the date of interest rate
adjustment.

 

2.2The interest shall accrue from the date when Party B advances the loan, which
shall be the value date of the loan. The interest hereunder shall accrue daily.
The daily interest rate for loans in Hong Kong dollar or British pound shall be
calculated with 365 days as a year. The daily interest rate for loans in other
currencies shall be calculated with 360 days as a year. The term of interest
rate shall include the first day of the interest period but exclude the last
day.      2.3Settlement of Interest

  

2.3.1For loans carrying fixed interest rate, the interest shall be settled at
the fixed interest rate agreed. For loans with floating interest rate, the
interest shall be calculated at the interest rate determined for the then
current floating interest period. Where the floating interest period is shorter
than the period of interest settlement, the interest of the floating interest
periods shall be calculated first, then such interest shall be summed up on the
interest settlement date.

 

2.3.2The interest hereunder shall be settled by method (2) below:

 

(1)settled [ ](monthly/quarterly/semiannually) on the date corresponding to the
value date in the month, where there is not such a corresponding date, the last
day of the month shall be the date corresponding to the value date.

 



3

 

 

(2)the interest shall be paid in a lump sum along with the repayment of the
principal upon the maturity of the loan.

 

(3)________________________________________________

 

3.Conditions Precedent to the Extension of the Trust Receipt Loan

 

Except as fully or partially waived by Party B, Party B shall be obligated to
extend the trust receipt loan only after the satisfaction of all following
conditions:

 

(1)Party A has completed approval, registration, delivery, insurance and other
legal procedures relating to the loan hereunder in accordance with relevant
laws, regulations and rules;

 

(2)Party A has provided relevant documents meeting the requirements of Party B;

 

(3)Party A has issued a trust receipt as requested by Party B;

 

(4)security meeting the requirements of Party B has become and remains
effective;

 

(5)Party A is not in violation of any provision herein;

 

(6)other conditions

 

4.REPAYMENT

 

4.1Principles of Repayment

 

The proceeds received by Party A from disposal of the documents and the goods
represented thereby under the letter of credit/inward collection/imports on cash
on delivery shall be first applied to repay the trust receipt loan, and any
deficiency shall be paid by Party A with other funds.

 

4.2Payment of Interest

 

Party A shall pay the interest to Party B on the date of interest settlement.
The first interest payment date shall be the first interest settlement date
after the loan drawdown. All outstanding interest shall be paid off along with
the last repayment of the principal.

 



4

 

 

4.3Mode of Repayment

 

4.3.1Party A shall pay the principal and interest in the following way (2) :

 

(1)the principal shall be repaid in a lump sum upon its maturity, i.e. the
interest shall be paid in installments during the term of the loan and the
principal shall be repaid in a lump sum upon maturity.

 

(2)the principal and interest shall be paid in a lump sum upon the maturity of
the facility.

 

(3)________________________________________________

 

4.3.2Party A shall deposit money sufficient to pay the due amounts in the
account opened with Party B prior to the repayment date agreed herein and shall
take initiative to transfer the same for repayment (Party B shall also be
entitled to debit such account for the repayment), or shall transfer amount from
any other account to repay the loan on the date of repayment agreed herein.

 

4.4Prepayment

 

Party A shall have the right to prepay the principal and interest.

 

When Party A makes a prepayment, the interest shall be calculated at the
interest rate agreed herein and on the basis of the actual days of the facility.
After the prepayment, all outstanding liabilities shall still be subject to the
provisions herein.

 

5.Rights and Obligations of the Parties

 

5.1Party A shall have the right to request Party B to extend a trust receipt
loan as agreed herein.

 

5.2Party B shall keep the business secret of Party A confidential in accordance
with the laws, except as otherwise provided by the laws, regulations or rules,
or as otherwise required by competent authorities, or as otherwise agreed by the
parties.

 

5.3Party A's RMB and foreign currency account settlements hereunder shall be
carried out through the accounts opened with Party B.

 

5.4Party B acquires the ownership of the documents and the goods represented
thereby on the date when Party A issues the trust receipt or when Party B honors
to pay/makes payment (whichever is earlier).

 

5.5After Party A has issued the trust receipt to Party B, Party B shall deliver
the documents to Party A.

 



5

 

 

5.6Party B, being the trustor and beneficiary, shall have the beneficiary's
right to the disposal by Party A of the trust property.

 

5.7Party A, acting as the trustee, shall hold for the benefit of Party B the
documents and the goods represented thereby under the letter of credit/inward
collection/imports on cash on delivery covered by this Contract, and shall be
responsible for unloading, storing, producing, processing, transporting and
selling the goods.       The proceeds received by Party A from the sales of such
goods shall be applied to repay the trust receipt loan, and any deficiency shall
be paid by Party A with other funds.

 

5.8All costs and expenses arising from the disposal of the goods and the goods
shall be borne by Party A.

 

5.9After the goods under the letter of credit/inward collection/imports on cash
on delivery covered by this Contract are sold, Party B is entitled to collect
the payment for such goods from the buyer without a prior notice to Party A.

 

5.10If Party B makes any special requirements, Party A shall dispose of the
goods as required by Party B.

 

5.11The documents and the goods represented thereby as well as related interests
(including without limitation any unsold goods, any rights against buyers as a
result of sales of the goods, payment received by virtue of sales of the goods
and insurance compensation) hereunder shall be the trust property of Party B and
independent of Party A. In case Party A is dissolved, cancelled or becomes
bankrupt, or any creditor of Party A makes any claims against the trust
property, Party A is obligated to declare to court or third parties that the
foregoing trust property falls outside its ownership and therefore is not
subject to liquidation or bankruptcy. Any rights acquired by Party A relating to
management and disposal of the documents and the goods represented thereby shall
not be used to offset any debts arising from Party A's self-owned properties.

 

5.12Before the principal, interest and expenses of the trust receipt loan have
been fully paid off, Party A shall not mortgage or pledge the documents and the
goods represented thereby with any other party or cause the goods to be subject
to any lien.

 

5.13Upon the request of Party B, Party A shall deliver to Party B relevant
documents of the goods or warehouse the goods as instructed by Party B and
produce a warehouse receipt with Party B as the addressee/beneficiary.

 

5.14Upon the request of Party B, Party A shall take out fire and other usual
insurances from reputable insurers in an amount sufficiently covering the goods,
and shall hold as trustee on Party B’s behalf and shall, at Party B’s request,
deliver to Party B the insurance policy or insurance agreement under which Party
B is the beneficiary or the beneficiary's rights have been transferred to Party
B by endorsement. The insurance premiums and expenses shall be borne by Party A.
In the event of any claim in respect of the goods under the policy, Party A
shall immediately inform Party B thereof and shall immediately deliver to Party
B all insurance compensations Party A has received.

 



6

 

 

5.15Party B shall have the right to decide and inspect the transport mode,
location and mode of the storage and the coverage of insurance of the goods.
Party A guarantees to provide assistance to Party B, including allowing Party
B's representative the access to the warehouses and premises Party A owns,
possesses or manages. Upon Party B's request, Party A shall execute all
documents necessary to facilitate Party B's taking delivery of the goods and
making claims.

 

5.16Party B shall have the right to inspect and supervise the sales of the goods
and payment collection thereof under the letter of credit/inward
collection/imports on cash on delivery hereunder, Party A shall provide relevant
information to Party B promptly upon the request of Party B.

 

5.17Party A shall inform Party B in writing of any change to its business
registration items such as legal representative (principal officer), domicile or
operation premises, registered capital or articles of association etc. within
____ working days upon such change.

 

5.18Party A guarantees not to enter into any contract with any third party that
will prejudice Party B's interests hereunder.

 

5.19Party B may terminate the trust at any time. Upon the request of Party B,
Party A shall immediately return to Party B all title documents, evidences and
other documents or the goods thereunder.

 

5.20In case Party A fails to dispose of the trust property as required by Party
B, Party B shall be entitled to terminate the trust and repossess the trust
property to dispose of them at its own discretion.

 

5.21In the event of any dispute or fraud in relation to the contracts underlying
the letter of credit/inward collection/imports on cash on delivery (T/T), Party
A shall pay the principal, interest and related expenses as agreed hereunder
regardless of whether such dispute or fraud has been settled.

 

5.22Party A shall not try to evade its obligations owing to Party B by means of
withdrawing capital it has injected, transferring assets or entering into
related-party transactions. Further, Party A shall not attempt to obtain loans
or credit facilities from Party B by using dummy contracts with its related
parties or by pledging such rights as notes receivable or accounts receivable
without actual underlying transactions or by applying to Party B for discounting
the same.

 

5.23If Party A qualifies as a group customer, it shall promptly report to Party
B any related-party transactions involving more than 10% of Party A’s net
assets, including (1) the relationship among all the parties to such
transaction; (2) the transaction and its nature; (3) the transaction amount or
the relevant ratio; and (4) pricing policy (also applicable to the transactions
with no price or merely nominal price).

 



7

 

 

6.Liabilities for Breach

 

6.1Breach by Party A and Events that May Adversely Impact Party B's Rights

 

6.1.1Party A breaches any provision hereunder or has repudiated its obligations
hereunder expressly or by its conduct.

 

6.1.2Any one of the following events occurs and Party B believes that its rights
hereunder might be adversely impacted : contracting, trustee(receiver) being
appointed, lease, shareholding restructuring, decrease of its registered
capital, investment, joint operation, mergers and acquisitions, acquisition and
restructuring, division, joint venture, applying for (or subject to an
application for) temporary cessation of operation or dissolution, revocation,
applying for (or subject to an application for) bankruptcy, change of
controlling shareholders/actual controllers, transfer of material assets,
suspension of production or operation, significant penalty imposed by regulatory
authorities, cancellation of registration, revocation of business license,
involvement in material legal proceedings, severe deterioration in operation and
financial condition, legal representative/principal officer being unable to
perform their duties;Party A fails to repay any other due debts, including such
debts owed to any other branch or organization of China Construction Bank or to
any other third party; Party A transfers assets at a low price or for free;
Party A relieves or waives any debt of a third party; Party A fails to exercise
its creditor’s rights or any other rights; or Party A provides security for a
third party;Party A’s shareholder manipulates the independence status of Party A
as a legal person or the limited liability status of the shareholder in order to
evade debts or Party A fails to provide, as requested by Party B, proof
evidencing the independence of Party A's properties from those of its
shareholders; the security is not effected, becomes ineffective, invalid, or is
rescinded or terminated, or the security provider defaults or repudiates its
obligations expressly or by conduct, or the security provider has lost its
capability to perform its obligations as a security provider in whole or in
part, or the value of the collateral is reduced, or other events occur which may
adversely impact Party B ‘s rights hereunder.

 



8

 

 

6.2Party B is entitled to take any one or more following actions in the event of
any one of the situations set out in Article 6.1:

 

6.2.1to declare the Loan immediately due and payable, and request Party A to
repay immediately all the due and undue principal, interest and fees;    
 6.2.2Before any principal is overdue, the overdue interest shall be compounded
in accordance with the interest rate and the interest settlement method as
provided herein;

  

if any principal is overdue, the interest on such principal and on any overdue
interest (including whole or part of the principal and interest which have been
accelerated), shall be calculated and compounded for the period from the first
date such principal becomes overdue to the date when all the principal and
interest have been fully paid, in accordance with the relevant default interest
rate and the interest settlement method as provided herein; Where it is agreed
herein that the principal and interest shall be paid together in a lump sum upon
the maturity, for the principal and interest that are overdue (including whole
or part of the principal and interest which have been accelerated), interest and
compound interest shall be calculated at the following overdue interest rate and
shall be paid on quarterly basis, the overdue interest rate being [See Schedule
A];

 

“Overdue” herein means that Party A fails to repay the Loan on the repayment
date.

 

6.2.3to dispose of the documents under the letter of credit/inward
collection/imports on cash on delivery hereunder and the goods represented
thereby.

 

6.2.4to request Party A to provide security satisfying the requirements of Party
B.

 

6.2.5to exercise the right of security.

 

6.2.6to take other remedies permitted by the law.

 



9

 

 

7.MISCELLANEOUS

 

7.1Cost Allocation       Unless otherwise agreed by the parties, the expenses in
association with the legal service, insurance, valuation/appraisal,
registration, custody, authentication and notarization arising in connection
with the Contract or the security relating to the Contract shall be borne by
Party A.       All the expenses incurred by Party B regarding realization of its
creditor’s rights, such as court fees, arbitration fees, property preservation
fees, travel expenses, enforcement expenses, valuation/appraisal fees, auction
fees, notary fees, service fees, public announcement costs, legal fees, etc,
shall be borne by Party A.         7.2 Direct Debit Right           Party B is
entitled to debit, without prior notice to Party A, any account of Party A at
China Construction Bank in RMB or other currencies to pay all amounts payable
under the Contract. Party A shall assist Party B to complete any procedures for
foreign exchange settlement or sale, and Party A shall bear the risk of exchange
rate fluctuation.         7.3 Use of Party A’s Information           Party A
agrees that Party B is entitled to inquire about Party A’s creditworthiness with
the Credit Database or relevant authorities established or approved by the
People’s Bank of China and the Credit Reference Agency, and that Party B is
entitled to provide Party A’s information to such Credit Database. Party A
further agrees that Party B may reasonably use and disclose Party A’s
information for business purpose.         7.4 Collection by Public Announcement
          In the event that Party A fails to repay on time any principal or
interest or breaches any other contractual obligations hereunder, Party B is
entitled to report to relevant authorities and demand repayments by means of
public announcement via press.         7.5 Party B’s Record as Evidence        
  Unless there is reliable and definitive evidence to the contrary, Party B’s
internal records of principal, interest, expenses and repayment, receipts,
vouchers made or retained by Party B during the course of drawdown, repayment
and interest payment, and records and vouchers relating to the collections by
Party B shall constitute valid evidence of the creditor-debtor relationship
between the two parties. Party A shall not raise any objection merely because
the above records, receipts, vouchers are made or retained by Party B.        
7.6 No Waivers           Party B’s rights hereunder shall not prejudice or
exclude any other rights Party B is entitled to under applicable laws,
regulations and other contracts. No forbearance, extension of time limit,
preferential treatment or delay in exercising any right hereunder shall be
deemed to constitute a waiver of rights and interests hereunder or permit or
recognition of any breach of the Contract. Nor shall it restrict, prevent or
interfere with the continuous exercise of such right at a later time or any
other right, nor shall the foregoing cause Party B to be liable in any way to
Party A.

 



10

 

 

  7.7 If Party A owes Party B any other due and payable debts in addition to the
debts hereunder, Party B may debit any of Party A’s account at China
Construction Bank in RMB or other currencies and may choose to repay any of the
due and payable debts in the order it deems appropriate. Party A agrees not to
raise any objection with respect thereto.         7.8 In the event of any change
to the address or other contact information, Party A shall promptly notify Party
B of such change in writing. Party A shall be liable for any loss caused by its
failure of giving prompt notice of such change.     7.9The Contract shall be
interpreted in the light of the purpose of the Contract, the words and sentences
used herein, relevant clauses and paragraphs, usage of trade and international
practices and on the basis of good faith so as to reveal the real meaning of the
contract clauses.     7.10The Application for Trust Receipt Loan and other
documents shall be annexes hereto and integral parts of this Contract.

 

7.11Dispute Resolution       Any dispute arising from the performance of the
Contract may be settled by consultation. If the dispute can not be resolved
through consultation, such dispute shall be submitted to (1) [please select from
below]:       (1) the People’s court within the jurisdiction where Party B is
located.       



(2) _______ [name of the arbitration committee] for arbitration at ______ [place
of arbitration] in accordance with the then prevailing arbitration rules. The
arbitration award shall be final and binding on both Party A and Party B.

 

The undisputed provisions shall remain enforceable during the process of
litigation or arbitration.

 



11

 

 



  7.12 Effectiveness of the Contract     The Contract shall become effective
upon:         signing by the legal representative/(principal officer) or
authorized representative of Party A and being affixed with the company chop of
Party A; and           signing by the principal officer or authorized
representative of Party B and being affixed with the company chop of Party B.  
      7.13 The Contract shall be executed in three counterparts.         7.14
Other Provisions:           __________________;     __________________;    
__________________;     __________________;       8. REPRESENTATIONS      
8.1Party A clearly understands the business scope and authorization limit of
Party B.     8.2Party A has read the Contract. Party B, at Party A’s request,
has explained the terms of the Contract, and Party A fully understands their
meanings and corresponding legal consequences.     8.3The execution and
performance of the Contract by Party A is in compliance with laws,
administrative regulations, rules and Party A’s articles of association (or its
other internal constitutional documents) and has been approved by its internal
competent organization and/or the competent governmental authorities.    
 8.4Party A represents that, at the time of execution of this Contract, there
exists no action or event that violates any applicable laws, regulations or
rules in relation to environmental protection, energy saving and
emission/pollution reduction (the “Environmental Laws”).  Party A further
warrants that it shall strictly comply with such Environmental Laws after the
execution of this Contract.  If any of the above representations or warranties
is untrue, or Party A defaults on any of the above undertakings, or there is any
potential risk of energy dissipation or pollution by Party A, Party B is
entitled to stop advancing loans, to declare an acceleration of the principal
and interest not yet due hereunder, or adopt other remedial measures provided
hereunder or permitted by laws.

 

 

Party A (Official seal):

Legal Representative (Principal Officer) or Authorized Representative
(signature): _______________

Date:                            

 

Party B (Official seal):

Principal Officer or Authorized Representative (signature): _______________　

Date:                            

 



12

 

 



Loan Commencement Date

Loan Expiration Date

 

Loan Amount Loan Rate Schedule for Repayment June 13, 2013 October 11, 2013
63,000 USD A fixed interest rate of 4.1195%, equal to LIBOR plus 230 basis
points and 150 basis points of service charge

Option 2:

Lump sum of principal and interest upon its maturity.

June 20, 2013 October 18, 2013 64,639.15 USD A fixed interest rate of 4.1189%,
equal to LIBOR plus 230 basis points and 150 basis points of service charge

Option 2:

Lump sum of principal and interest upon its maturity.

July 2, 2013 October 30, 2013 337,540.31 USD A fixed interest rate of 4.2134%,
equal to LIBOR plus 230 basis points and 150 basis points of service charge

Option 2:

Lump sum of principal and interest upon its maturity.

July 22, 2013 November 19, 2013 295,000 USD A fixed interest rate of 4.1975%,
equal to LIBOR plus 230 basis points and 150 basis points of service charge

Option 2:

Lump sum of principal and interest upon its maturity.

August 2, 2013 November 29, 2013 343,831.80 USD A fixed interest rate of
4.3059%, equal to LIBOR plus 230 basis points and 150 basis points of service
charge

Option 2:

Lump sum of principal and interest upon its maturity.

August 16, 2013 December 13, 2013 117,289.35 USD A fixed interest rate of
4.1035%, equal to LIBOR plus 230 basis points and 150 basis points of service
charge

Option 2:

Lump sum of principal and interest upon its maturity.

September 3, 2013 December 27, 2013 178,751.85 USD A fixed interest rate of
4.1055%, equal to LIBOR plus 230 basis points and 150 basis points of service
charge

Option 2:

Lump sum of principal and interest upon its maturity.

September 13, 2013 January 10, 2014 255,142.40 USD A fixed interest rate of
4.0999%, equal to LIBOR plus 230 basis points and 150 basis points of service
charge

Option 2:

Lump sum of principal and interest upon its maturity.

 

 

 

 



13

